                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF TEXAS
                                AUSTIN DIVISION
United States of America                         §
                                                 §
vs.                                              §                    No. 1:21-CR-56-LY
                                                 §
Deonte Lee Rogers                                §


                          REPORT AND RECOMMENDATION
                     OF THE UNITED STATES MAGISTRATE JUDGE

TO: THE HONORABLE LEE YEAKEL
    UNITED STATES DISTRICT JUDGE

      The Magistrate Judge submits this Report and Recommendation to the District Court pursuant

to 28 U.S.C. § 636(b)(3). The District Court referred this case to the United States Magistrate

Judge for the taking of the defendant’s felony guilty plea and for his allocution pursuant to Federal

Rule of Criminal Procedure 11.

      On July 14, 2021, the defendant and counsel appeared before the Magistrate Judge. Counsel

were admonished as required by the Due Process Protection Act. The undersigned addressed the

defendant personally in open court, informed him of the admonishments under Rule 11 of the

Federal Rules of Criminal Procedure, and determined that he understood those admonishments.

Pursuant to a plea agreement, the defendant pled guilty to each of the following five counts:

         Counts 1 & 2. Forcibly Assaulting a Federal Officer and a Person Assisting a
                       Federal Officer with a Deadly/Dangerous Weapon, in violation of
                       18 U.S.C. §§ 111(a) and (b);

         Count 3.       Using, Carrying, and Discharging a Firearm During and In Relation
                        To a Crime of Violence, in violation of 18 U.S.C. § 924(c); and

         Counts 4 & 5. Felon in Possession of a Firearm, in violation of 18 U.S.C.
                       § 922(g)(1).
   The Magistrate Judge finds the following:

       1. The defendant, with the advice of his attorney, consented to enter this guilty plea before
          the Magistrate Judge, subject to final approval and sentencing by the District Judge;

       2. The defendant fully understands the nature of the charges against him and possible
          penalties;

       3. The defendant understands his constitutional and statutory rights, understands that his
          constitutional and statutory rights can be waived, and understands the meaning and
          effect of the waiver of his constitutional and statutory rights;

       4. The defendant’s plea was made freely and voluntarily;

       5. The defendant is competent to enter this plea of guilty; and

       6. There is a factual basis for this plea.

                                     RECOMMENDATION

   The Magistrate Judge RECOMMENDS that the District Court accept the defendant’s guilty

plea and enter a Final Judgment of guilt against him.

                                           WARNING

   Having been orally advised of these Findings and Recommendations, the parties have waived

their right pursuant to 28 U.S.C. § 636(b)(1)(C) to object to this Report and Recommendation

within 14 days, and the matter is ripe so that the District Court may act on this Report and

Recommendation immediately.

   SIGNED on July 14, 2021.



                                                    SUSAN HIGHTOWER
                                                    UNITED STATES MAGISTRATE JUDGE
